UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                           _______________________

                                 No. 98-40981
                           _______________________



DONNA GAIL LEE,
                                                      Plaintiff-Appellant,

v.

NACOGDOCHES PALLET AND SPECIALTY, INC., ET AL,

                                                                Defendants,

NACOGDOCHES PALLET AND SPECIALTY, INC.,

                                                       Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                            (9:96-CV-45)
_________________________________________________________________
                           August 6, 1999

Before JONES and WIENER, Circuit Judges, and WALTER,* District
Judge.


PER CURIAM:*

     In this employment discrimination action, Plaintiff-Appellant

Donna Gail Lee seeks reversal of the district court’s take-nothing

judgment,    based    on    the   jury   verdict,   denying   recovery   for

discrimination       and    retaliation     under   the   Americans      with


     *
     District Judge of the Western District of Louisiana, sitting
by designation.
         *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Disabilities Act (“ADA”) and various state law claims against

Defendant-Appellee Nacogdoches Pallet and Specialty, Inc. She also

seeks reversal of the district court’s adverse judgment following

the bench trial of her ERISA claim against Nacogdoches Pallet, in

which Lee asserted that Nacogdoches Pallet was her “employer” for

ERISA purposes.     Specifically, Lee has advanced claims on appeal

that the district court committed reversible error in refusing to

accept her proffered jury charge regarding inference of intentional

discrimination     if   the   jury    should    find     only   pretext   in     the

explanation given for firing her; likewise, that the district court

erred reversibly in not granting a new trial, and in determining

that Nacogdoches Pallet was not Lee’s ERISA employer.

     We have reviewed the entire record on appeal, including the

transcripts of both the jury trial and the bench trial, and have

considered the law as set forth in the appellate briefs of counsel

and on the basis of our independent research as well.               As a result,

we are satisfied that, given the jury’s role in determining the

credibility   of   witnesses    and    the     finding    of    facts,   there    is

sufficient evidence to support the jury’s take-nothing verdict

against Lee and in favor of Nacogdoches Pallet on her ADA and state

law claims.   And, despite some misgivings about the extent of the

role of Nacogdoches Pallet as the common law employer of Lee and

every other salaried and wage-earning worker of Nacogdoches Pallet,

all of whom were, “on paper,” employees of a professional employer




                                      -2-
organization, Defendant Global Staffing, Inc., we are nonetheless

convinced that the record contains sufficient evidence of substance

in the employee leasing arrangement to support the determination of

the district court, as not clearly erroneous, that Nacogdoches

Pallet was not the “employer” of Lee under ERISA.

     As we discern no reversible error in the rulings of the

district court in either the jury trial or the bench trial, and

find sufficient evidence supporting the jury verdict and the
judgment based thereon as well as the court’s judgment following

the bench trial, those judgments are, in all respects,

AFFIRMED.




                               -3-